COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS
 




 
JOEY DEHART
  D/B/A AMERICAN ENTERPRISES AND/OR AMERICAN CONCRETE,
 
                            Appellant,
 
v.
 
WEST TEXAS
  EQUIPMENT, L.P.,
 
                            Appellee.


 
 '
 
'
 
'
 
'
 
'


 
No. 08-02-00097-CV
 
Appeal from the
 
County Court at Law
No. Two
 
of Midland County, Texas
 
(TC# CC-10,937)




 
O P I N I O N
 
This appeal is before the Court on
its own motion, for determination of whether it should be dismissed for want of
prosecution.  Finding that no Appellant=s brief has been filed, we dismiss
the appeal.
FACTS




This attempted restricted appeal is
from a default judgment signed September 12, 2001. Appellant filed his notice
of restricted appeal on March 13, 2002. 
Appellant filed a motion for extension of time to file brief on June 6,
2002, and the Court granted an additional forty-five (45) days in which to file
his brief.  Appellant=s brief was then due July 24, 2002,
but no brief has been received in this Court, nor has a second motion for
extension of time to file Appellant=s brief been received.  On August 2, 2002, pursuant
to Tex. R. App. P. 42.3(b), this Court=s clerk sent the parties a notice of
the Court=s intent to dismiss for want of
prosecution if, within ten days of the notice, no party responded showing
grounds to continue the appeal.  No
response has been received as of this date.
Appellant=s Failure to File Brief
This court possesses the authority to
dismiss an appeal for want of prosecution when Appellant has failed to file his
brief in the time prescribed, and gives no reasonable explanation for such
failure.  See Tex. R. App. P. 38.8; Celotex Corp. Inc. v. Gracy
Meadow Owners Ass=n., Inc., 847 S.W.2d 384, 385 n.1 (Tex. App--Austin 1993, writ denied).  We have given notice of our
intent to do so, requested a response if a reasonable basis for failure to file
the brief or statement of facts exists, and have received none.  We see no purpose that would be served by
declining to dismiss this appeal at this stage of the proceedings.  Pursuant to Tex. R. App. P. 38.8(a)(1) and 42.3(b),
we dismiss the appeal for want of prosecution.
October 17, 2002
 
 
                                                                                                                                                RICHARD
BARAJAS, Chief Justice
 
 
Before
Panel No. 4
Barajas,
C.J., Larsen, and McClure, JJ.
 
(Do
Not Publish)